 



EXHIBIT 10.11
GMAC LLC
RETENTION BONUS PLAN
     A. Purposes. This GMAC LLC Retention Bonus Plan (the “Plan”) is established
by the Board of Managers (the “Board”) of GMAC LLC (the “Company”) to promote
the long term financial interests of the Company and its stockholders by
providing the key employees of the Company and its subsidiaries with an
incentive to remain employed with the Company and continue to actively perform
their job functions and duties with full attention and dedication following the
closing of the transactions contemplated by the Purchase and Sale Agreement,
dated as of April 2, 2006, entered into between the Company, FIM Holdings LLC,
General Motors Corporation, and the other parties thereto (the “Purchase
Agreement”).
     B. Effective Date. The Plan shall be effective on November 30, 2006 (the
“Effective Date”).
     C. Eligibility. The Board or its designate, in its sole discretion, shall
determine the employees that are eligible to participate in the Plan (the
“Participants”). Each Participant shall receive a notice from the Plan
Administrator informing the Participant of such selection to participate in the
Plan (the “Benefits Notice”).
     D. Retention Bonus. The Company shall pay to each Participant a retention
bonus equal to the percentage of such Participant’s annual base salary as of the
Effective Date set out in the Participant’s Benefits Notice (the “Retention
Bonus”). Subject to the terms of Section E below, the Retention Bonus shall be
payable to Participants in equal quarterly installments on March 31, 2007,
June 30, 2007, September 30, 2007 and December 31, 2007.(any such payment date,
a “Bonus Payment Date”).
     E. Termination of Employment. Except as otherwise provided in a
Participant’s Benefits Notice, a Participant’s eligibility to receive the
Retention Bonus after termination of a Participant’s employment is set forth
below:
          (1) Termination of a Participant’s Employment by the Company Without
Cause. If a Participant’s employment with the Company is terminated by the
Company without Cause (as defined below) the Participant shall receive all
remaining unpaid installments of the Retention Bonus, payable on each subsequent
Bonus Payment Date.
          (2) Participant’s Death or Disability. If a Participant’s employment
with the Company terminates by reason of the Participant’s death or Disability
(as defined below), the Participant shall receive all remaining unpaid
installments of the Retention Bonus, payable to the Participant (or, if
appropriate, the Participant’s legal representative) in a lump sum as soon as
practical following such termination.
          (3) Termination of a Participant’s Employment by the Company for
Cause. If a Participant’s employment with the Company is terminated by the
Company for Cause, the Participant shall not be entitled to receive any
remaining unpaid installments of the Retention Bonus.

 



--------------------------------------------------------------------------------



 



          (4) Termination of a Participant’s Employment by the Participant. If a
Participant’s employment with the Company is terminated by the Participant for
any reason, the Participant shall not be entitled to receive any remaining
unpaid installments of the Retention Bonus.
          (5) Definitions.
            (a) For the purposes of this Plan, “Disability” means a
determination by the Company in accordance with applicable law that as a result
of a physical or mental injury or illness, the Participant is unable to perform
the essential functions of the Participant’s job with or without reasonable
accommodation for a period of (i) ninety (90) consecutive days; or (ii) one
hundred eighty (180) days in any one (1) year period.
            (b) For the purposes of this Plan, “Cause” means, as determined by
the Board (or its designee), (i) indictment of the Participant for a felony;
(ii) conduct by the Participant in connection with the Participant’s employment
duties or responsibilities that is fraudulent or grossly negligent,
(iii) willful misconduct; (iv) the Participant’s willful contravention of lawful
directions related to a material duty or responsibility of the Participant which
is directed to be undertaken from the Board or the individuals to whom the
Participant reports; (v) breach of any restrictive covenants in favor of the
Company to which the Participant is subject; (vi) any acts of dishonesty by the
Participant resulting or intending to result in personal gain or enrichment at
the expense of the Company, its subsidiaries or affiliates; or (vii) the
Participant’s failure to comply with a material policy of the Company, its
subsidiaries or affiliates.
     F. No Rights of Continued Employment. Nothing in this Plan shall confer on
any Participant the right to continued employment with the Company, or affect in
any way the right of the Company to terminate the Participant’s employment at
any time, with or without Cause, or change the Participant’s responsibilities
or, affect in any way the rights of a Participant under any plan or agreement
with the Company.
     Withholdings. All payments to a Participant under this Plan will be subject
to all applicable withholding of federal, state and local taxes or other
applicable employment taxes in countries outside of the U.S.
     G. Administration. The Plan shall be interpreted, administered and operated
by the Board, or its designee (the “Plan Administrator”). The Plan Administrator
shall have complete authority, in its sole discretion, subject to the express
provisions of the Plan, to (i) interpret the provisions of the Plan, determine
the applicable facts and resolve questions thereunder, which interpretations and
resolutions shall be final and conclusive, (ii) adopt such rules and regulations
of the Plan as it deems necessary or advisable, and (iii) generally take all
action to administer the Plan.
     H. Claims Procedures. All claims by a Participant for payment under this
Plan shall be in writing and shall be directed to and determined by the Plan
Administrator. Any denial by the Plan Administrator of a claim filed hereunder
shall be delivered to the Participant

-2-



--------------------------------------------------------------------------------



 



in writing and shall set forth the specific reason(s) for the denial and the
specific provision(s) of the Plan on which the denial is based. The Plan
Administrator shall afford the Participant a reasonable opportunity to review
the denial of a claim and shall further allow the Participant to appeal to the
Plan Administrator such denial within sixty (60) days after notification by the
Plan Administrator that the Participant’s claim has been denied.
     I. Governing Law. This Plan shall be governed and construed in accordance
with the laws of the State of Michigan applicable to agreements made and not to
be performed entirely within such state, without regard to conflicts of laws
principles.
     J. Severability. In the event that any one or more of the provisions
contained in this Plan shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Plan or any other such instrument.
     K. Miscellaneous.
          (1) Except as expressly set forth herein, the Company shall have the
right to amend this Plan at any time; provided, however, that no amendment to
the Plan shall be made which adversely affects any Participant’s rights or
interests herein without the express written consent of each Participant so
affected.
          (2) No waiver by the Company or any Participant, as the case may be,
at any time of any breach by the other party of, or of any lack of compliance
with, any condition or provision of this Plan to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. All other plans, policies and
arrangements of the Company in which the Participant participates during the
term of this Plan shall be interpreted so as to avoid the duplication of
benefits paid hereunder.
          (3) Neither the Plan Administrator, nor any member of the Board,
officer, director, employee, or agent of the Company shall have any liability to
any person, firm or corporation based on or arising out of the Plan.
          (4) No right or interest in the Plan is transferable or assignable
except by will or the laws of descent and distribution. Notwithstanding the
foregoing, this Plan shall be binding upon and inure to the benefit of the
Company and its successors.
          (5) Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside. Participants are considered general
creditors of the Company and the obligations of the Company are purely
contractual and shall not be funded or secured in any way.
          (6) The captions preceding the sections of the Plan have been inserted
solely as a matter of convenience and shall not define or limit the scope or
intent of any section or provision of the Plan.

-3-



--------------------------------------------------------------------------------



 



          (7) Notices required or permitted under this Plan shall be
sufficiently made if personally delivered to the Participant or sent by regular
mail addressed (i) to the Participant at the Participant’s address as set forth
in the books and records of the Company or (ii) to the Board at the address of
the Company.

-4-